FOR PUBLICATION                              FILED
                       UNITED STATES COURT OF APPEALS                            FEB 10 2005

                                                                           CATHY A. CATTERSON, CLERK
                               FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                              No. 02-30326

           Plaintiff - Appellee,                        D.C. No. CR-02-00011-SEH
                                                        District of Montana, Great Falls
   v.

 ALFRED ARNOLD AMELINE,                                 ORDER

           Defendant - Appellant.



Before: WARDLAW, GOULD, and PAEZ, Circuit Judges.

        The opinion filed on February 9, 2005 is amended by deleting the last

sentence on page 23. The mandate issued on February 9, 2005 is recalled. The

parties shall file any petition for rehearing and/or rehearing en banc no later than

February 18, 2005. In the event that such a petition is filed, a response shall be

filed within seven days thereafter. See Fed. R. App. P. 40(a)(1), 35(c).